The plaintiff in this case sues in debt, to recover the amount of a judgment, rendered in her favor against the defendant at the March term of this court, 1837. The defendant pleads in bar, that "the cause of action in the declaration supposed did not, at any time within twenty years next before the commencement of the said action, accrue to the plaintiff," and to this plea the plaintiff has demurred generally.
The question raised upon this demurrer is, whether this action of debt upon judgment falls within the provision of the statute limiting actions of debt upon judgment, contained in the Digest of 1844, p. 220.
At the time this judgment was rendered, there was no act limiting actions of debt upon judgment. The first act limiting such actions was enacted at the January session, 1844, and went into effect on the first day of September of that year. By the act of limitation contained in the Digest of that year, it was provided, that "all actions of debt for arrearages of rents, actions of debt for other causes, and all actions of covenant which shall be sued or brought at any time, after this act shall go into operation, shall be commenced and sued within the time hereinafter directed, and not after, that is to say," "the said actions of debt founded upon any contract without specialty or brought for arrearages of rents" shall be brought and commenced within six years after the cause of the said actions, and not after; "all actions of debt other than those before specified, and all actions of covenant, within twenty years next after the cause of said actions, and not after."
The plaintiff claims in support of his demurrer, that this act does not apply to the case at bar, and that it is inapplicable to any action brought upon a judgment rendered prior to the passage of the act; that the act was designed to operate prospectively upon such judgments as should be thereafter rendered, and not to retroact upon judgments already recovered.
This act was repealed by the Revised Statutes, which went *Page 562 
into effect on the first day of July, 1857, and the subject of the act was revised and reenacted in said revision with a slight variation in language, adding to the terms "next after the cause of said action," the words "shall accrue." The third section of chap. 246 of the Revised Statutes provides, that "the repeal of the acts hereinbefore referred to, or hereinafter enumerated, shall not affect any act done, or any right accruing or accrued, or acquired or established, or the remedy for any injury thereto, or any suit or proceeding had or commenced in any civil case before the time when said repeal shall take effect."
It will be remembered that twenty years have not expired since the original act of limitation went into effect, that twenty years have expired since the rendition of the judgment on which this suit is brought, and that too, before the repeal of the act in the revision of 1857, and before suit brought. Reference has been made in the argument to the language and provisions of the act in the revision of 1857, as if that consideration ought to influence the determination of this case. The language of that act is no more indicative of a design to give it a retroactive effect than is that of the original act of 1844; and if the act of 1844 be construed not to retroact, the same construction, for reasons at least as good, must be given to that of 1857. If the act of 1844 is held to retroact upon the judgment, then twenty years having expired since the judgment and before the commencement of the suit, and having expired too whilst the act of 1844 was in full force and unrepealed, the bar became perfect, and is saved by the provisions of section 3 of chap. 246 of the Revised Statutes, and is not affected by the repeal.
The question then is, did the act of 1844 retroact upon this judgment and bar any suit which should be brought thereon, unless commenced within twenty years next after the action accrued? and the question is, what did the legislature intend by the language used? That language is, "all actions of debt which shall be sued or brought at any time after this act shall go into effect" shall be commenced and sued, such as are founded on contract without specialty, or for arrearages of rent, within six years, and all other actions of debt "within twenty years, next after the cause of said action." There is nothing *Page 563 
in this language to indicate a purpose to confine the operation of this act to causes of action which should accrue after the passage of the act. It covers all actions which may be commenced thereafter, and necessarily covers all causes of action for which suit could be thereafter brought. To except this case is not to give effect to the language. The other terms employed are not less significant of a purpose of limiting, as well actions for existing causes, as those which might afterwards accrue. They shall be sued within twenty years next after the cause of said action, and not after, that is, next after the accruing thereof. The language is not like that in Williamson v. Field, 2 Sandf. Ch. 568, cited by the plaintiff, "after such actionshall accrue," which was held in that case to refer to such action as should thereafter accrue; and the distinction was taken between these words and the terms "next after such action accrued," which might leave the act to operate upon past as well as future causes.
There is nothing in the cases cited by the plaintiff which seems to require any other construction to be given to this act than the one we have now indicated. It is true, that the general principle of construction of statutes is, that they are to be construed to operate prospectively only, unless there be something in their terms clearly indicative that a retrospective operation was intended. This is clearly stated in Dash v. VanKleek, 7 Johns. 477; Murray v. Gibson, 15 How. 421; and they add, that statutes are never to be construed to work a destruction of a right before attached — to retrospect to take away vested rights. The turning point of many of the cases cited by the plaintiff was, that to give the act a retrospective operation would defeat vested rights. In Sayre v. Wisner, 8 Wend. 661, the time of limitation had already expired when the act was passed. So in King v. Tirrell, 2 Gray, 332; Eakin
v. Raub, 12 S.  R. 331; Thompson v. Alexander, 11 Ill. 54;Paddleford v. Dunn, 14 Missouri, 519.
The general doctrine to be gathered from the decisions, both English and American, is, that the courts consider the language of these statutes of limitation, and make them retrospect, or otherwise, as the intention of the legislature is to be gathered *Page 564 
from their language; Fowler v. Chatterton, 19 E.C. 75; S.C. 6 Bing. 258; Nepean v. Doe, 2 M.  W. 910; Queen v. Leeds Bradford Railway Co. 83 E.C.L. 343, 550; Patterson v.Gaines, 6 How. 550; Alabama v. Dutton, 9 How. 522;Morrison v. Smith, 2 Pick. 430; Penniman v. Rotch, 3 Metc. 216; Pierce v. Tobey, 5 Metc. 168; Stoddart v.Smith, 5 Binn. 355; Bolton v. Johns, 5 Barr. 145; unless, by making the statute thus retrospect, a subsisting right would be barred, without giving the party any opportunity to sue. TheQueen v. The Leeds  Bradford Railway Co. 18 Ad.  E. (N.S.) 343; S.C. 83 E.C.L. 343; 2 Mod. 310; 2 Atk. 36; Noon v.Durden, 2 Ex. Rep. 22.
We are of opinion, therefore, that the statute in question did retrospect upon the present cause of action, and was so intended. At the time of passing the act, seven years only had elapsed since the cause of action accrued, leaving to the plaintiff some thirteen years in which to bring her action, if she would do so, — a length of time so ample that it could with no propriety be called unreasonable.
The demurrer must be overruled, the plea sustained, and judgment be entered for the defendant for his costs.